DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/19/2021 has been entered. Claims 1-7, 9-11 and 13-20 remain pending in the application. Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 8/20/2021.
The drawings were received on 11/19/2021. These drawings are acceptable.
The specification was received on 11/19/2021. This specification is acceptable.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1 recites the limitation “the front face” in lines 10 and 16. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 9, line 6, the term “bottom” in the limitation “the top and bottom” appears to be amended to recite “the bottom” in order to refer to “a bottom” recited in claim 9, line 6.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Russo (US 2009/0211573 A1) in view of Payton et al. (US 4,742,824) and further in view of Visconti et al. (US 2014/0261463 A1).
Regarding claim 1, Russo discloses a securement device 10 (figure 1) for securing an endotracheal (ET) tube 45 (figure 5) relative to a patient, the securement device 10 comprising: 
a vertical support 22, including: 
a body (body of element 22) defining first (surface of element 22 comprising element 44) and second (surface of element 22 comprising element 23) faces, first and second sides (see “FS” and “SS” in figure 3 below), and top (see “TE” in figure 3 below) and bottom (see “BE” in figure 3 below) ends; 
wherein the vertical support 22 is configured to engage the ET tube 45; and 
an attachment member 15 attached to the vertical support 22 and including at least one arm 20, 21 (figure 1), the at least one arm 20, 21 configured to wrap (paragraph 0030, lines 7-9) around the vertical support 22 to retain the ET tube (figure 5) therein.
Russo is silent regarding a plurality of posts extending from the first face of the body to define a tortuous path extending from the top end of the body to the bottom end of the body; and the vertical support is configured to engage the ET tube within the tortuous path via the plurality of posts.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the adhesive layer between the vertical support and the ET tube of Russo to incorporate a plurality of posts extending from the first face of the body to define a tortuous path extending from the top end of the body to the bottom end of the body; and the vertical support is configured to engage the ET tube within the tortuous path via the plurality of posts as taught by Payton for the purpose of facilitating the repositioning or adjusting the ET tube into the patient’s insertion site and then locking the position of the ET tube with respect to the patient (column 3, lines 55-62).
Russo is further silent regarding first and second guides disposed at or adjacent the top and bottom ends, respectively, of the body and defining an entry and an exit, respectively, the vertical support is configured to engage an ET tube at the entry via the first guide, within the tortuous path via the plurality of posts, and at the exit via the second guide and a protrusion protruding from the first face of the body and defining at least first and second segments, wherein the first and second segments of the protrusion 
However Visconti teaches a design of an ET tube securement device 30 (figure 1) comprising first (see “FG” in figure 10 below) and second (see “SG” in figure 10 below) guides disposed at or adjacent the top (end comprising “FG” in figure 10 below) and bottom (end comprising “SG” in figure 10 below) ends, respectively, of the body (body of element 46) and defining an entry (entry defined by “FG” in figure 10 below) and an exit (exit defined by “FG” in figure 10 below), respectively, the vertical support 46 is configured to engage an ET tube 44 (figure 3) at the entry via the first guide (see “FG” in figure 10 below), within the path (path followed by element 44 inside element 46) via the plurality of posts 142, and at the exit via the second guide (see ‘SG” in figure 10 below) a protrusion 72 (figure 7) protruding from the front face (face from where element 72 is protruding) of the body (body of element 46) and defining at first and second segments (see “FS” and “SS” in figure 10 below), wherein the first and second segments of the protrusion 72 extend across the path (path along which the tube extends and element 72 will occupy a small portion equal to base diameter of element 72 and thus element 72 can be considered as extend across the path since claim do not require regarding how much protrusion needs to occupy the portion of the path in order to consider the protrusion being extending across the path) wherein the protrusion 72 configured to maintain a minimum gap (element 72 will allow for a gap between the element 44 and surface of 46 comprising element 72) between a portion of the ET tube and the front face of the body for the purpose of using a well-known alternative design of the vertical support to securely hold the ET tube with respect to the patient (paragraph 0103, lines 7-11, paragraph 0010, lines 1-4) and frictionally engaging the ET tube thereby restraining the ET tube from movements (paragraph 0092, lines 23-28).

Furthermore, examiner construes that Russo modified in view of Payton and Visconti would result in having the vertical support is configured to engage an ET tube at the entry via the first guide, within the tortuous path via the plurality of posts, and at the exit via the second guide because Payton teaches to use tortuous path whereas Visconti teaches to use first and second guides.

    PNG
    media_image1.png
    558
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    702
    media_image2.png
    Greyscale

Regarding claim 2, Russo discloses further comprising a piece of material 11 (figure 4) configured for positioned on the face of the patient (figure 5) at least partially 

Regarding claim 3, Russo discloses wherein the attachment member is configured to releasably engage the piece of material 11 via hook and loop engagement (paragraph 0023, lines 7-10, Velcro is construed as hook and loop engagement).

Regarding claim 5, Russo discloses wherein the piece of material 11 includes an adhesive layer (paragraph 0021, lines 15-17, adhesive layer could adhere to the face of the patient when adhesive layer is placed on the patient’s face) configured to adhere to a patient’s face.

Regarding claim 7, wherein the first and second segments (see “FS” and “SS” in figure 10 above) of the protrusion 72 define a V-shaped protrusion (as shown in figure 10, element 72 is conical shaped and thus longitudinal cross section of element 72 will be V-shaped protrusion).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Russo (US 2009/0211573 A1) in view of Payton et al. (US 4,742,824) in view of Visconti et al. (US 2014/0261463 A1) and further in view of VanMiddendorp et al. (US 2016/0121067 A1).
Regarding claim 6, Russo/Payton/Visconti (hereinafter referred as “modified Russo”) discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 2. Russo is silent regarding further comprising a support including at least 
However, VanMiddendorp teaches a design of a medical tube holder (figure 1) further comprising a support (structure formed by elements 72, 73, 51, 61, 62, element 71 in VanMiddendorp is not included as a part of support because Russo discloses the use of element 11 to wrap around the patient’s head therefore element 71 and 52 of VanMiddendorp achieves the function of element 11 of Russo) including at least one strap 72, 73 configured to wrap at least partially around a patient’s head “P” (figure 1) and engage the piece of material 52 to retain the piece of material 52 on the face of the patient “P” for the purpose of using a well-known alternative design that includes additional straps for added securement of the piece of material on the patient’s face (paragraph 0031).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the securement device of modified Russo to incorporate further comprising a support including at least one strap configured to wrap at least partially around the head of the patient and engage the piece of material to retain the piece of material on the patient’s face as taught by VanMiddendorp for the purpose of using a well-known alternative design that includes additional straps for added securement of the piece of material on the patient’s face (paragraph 0031).

Allowable Subject Matter
Claims 4, 9-11, 13 and 14 would be allowable if claim is amended to overcome the objection as set forth in the current office action. 
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  


Claim 9, as currently amended, includes all the limitations of claim 12, now cancelled, which was previously indicated allowable in the office action mailed on 8/20/2021 if claim 12 is rewritten in an independent form, including all the limitations of any intervening claims. Claim 9 as currently amended is an independent form of previously presented claim 12.
Claims 10, 11, 13 and 14 being dependent on claim 9 are also indicated allowable.

The closest prior art of record, Russo (US 2009/0211573 A1) in view of Payton et al. (US 4,742,824) and further in view of Visconti et al. (US 2014/0261463 A1), discloses a method of securing an endotracheal tube comprising positioning a piece of material about the mouth of the patient and the ET tube extending into the mouth of the patient, engaging a vertical support to the ET tube extends through a tortuous path defined by the vertical support and is maintained a minimum gap distance from a front face of the vertical support, wrapping at least one first arm and releasably engaging the vertical support arm with the piece of material in combination with other claimed limitations of claim 15 but is silent regarding a continuous protrusion protruding from the front face of the vertical support and crossing the tortuous path at least two times.
Claims 16-20 being dependent on claim 15 is also allowed.

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.